            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


FUTURE LINK SYSTEMS, LLC,

                       Plaintiff,                      Case No. 6:21-cv-00265

                v.                                     JURY TRIAL DEMANDED

QUALCOMM INC.; QUALCOMM
TECHNOLOGIES, INC.,

                       Defendants.




                 COMPLAINT FOR PATENT INFRINGEMENT
       AGAINST QUALCOMM INC. AND QUALCOMM TECHNOLOGIES, INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Future Link Systems, LLC (“Plaintiff” or

“Future Link”) makes the following allegations against Defendants Qualcomm Inc. and

Qualcomm Technologies, Inc. (collectively, “Defendants” or “Qualcomm”):

                                       INTRODUCTION

       1.       This complaint arises from Qualcomm’s unlawful infringement of the following

United States patents owned by Plaintiff, which relates to the field of computer systems, United

States Patent No. 6,052,754 (the “’754 Patent”), integrated circuit device design and architecture,

United States Patent No. 6,317,804 (the “’804 Patent”), and the field of passing of information

involving the merging of multiple packet streams, United States Patent No. 7,917,680 (the “’680

Patent”) (collectively, the “Asserted Patents”).




                                                   1
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 2 of 11




                                             PARTIES

       2.       Plaintiff Future Link Systems, LLC is a Delaware limited liability company

organized and existing under the law of the State of Delaware, with its principal place of business

at 3945 Freedom Circle, Suite 900, Santa Clara, California 95054. Future Link is the sole owner

by assignment of all right, title, and interest in each Asserted Patent.

       3.       Qualcomm Inc. is a company organized under the laws of the state of Delaware

with a principal place of business at 5775 Morehouse Dr., San Diego, CA 92121. Qualcomm Inc.

may be served with process through its registered agent, The Prentice-Hall Corporation System,

Inc., at 251 Little Falls Dr., Wilmington, Delaware, 19808.

       4.       Qualcomm Technologies, Inc. is a company organized under the laws of the state

of Delaware with a principal place of business at 5775 Morehouse Dr., San Diego, CA 92121.

Qualcomm Technologies, Inc. may be served with process through its registered agent,

Corporation Service Company, at 251 Little Falls Dr., Wilmington, Delaware 19808. Qualcomm

Technologies, Inc. is a wholly owned subsidiary of Qualcomm Inc. Qualcomm Technologies, Inc.

operates, along with its subsidiaries, substantially all of Qualcomm’s engineering, research and

development functions, and substantially all of its products and services businesses.1

                                 JURISDICTION AND VENUE

       5.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).




1
 See Qualcomm Inc. Annual Report – Form 10-K, at 14 (Sept. 29, 2019),
https://investor.qualcomm.com/sec-filings/annual-reports/content/0001728949-19-
000072/0001728949-19-000072.pdf.

                                                  2
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 3 of 11




       6.       This Court has personal jurisdiction over Qualcomm in this action because

Qualcomm has committed acts within this District giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Qualcomm would

not offend traditional notions of fair play and substantial justice. Qualcomm, directly and through

subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

Asserted Patents.

       7.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Defendants

are registered to do business in Texas. Additionally, upon information and belief, Defendants have

transacted business in this District and have committed acts of direct and indirect infringement in

this District by, among other things, making, using, offering to sell, selling, and importing products

that infringe the Asserted Patents. Defendants have at least a regular and established place of

business in this District at 9600 N. Mopac Expressway, Ste 900, Stonebridge Plaza II, Austin,

Texas 78759. See Exhibits 1-3.

                                  FACTUAL ALLEGATIONS

       8.       Plaintiff made several attempts to engage Qualcomm in negotiations, putting

Qualcomm on notice of the Asserted Patents.

       9.       On July 15, 2014, Plaintiff sent a notice letter to Qualcomm asserting the

infringement of two of Plaintiffs’ patents.

       10.      On October 3, 2016, the parties met and discussed Plaintiff’s patent portfolio. At

that meeting Plaintiff notified Qualcomm of the infringement of seven additional patents, including

the ’754 Patent, ’804 Patent, and the ’680 Patent.




                                                  3
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 4 of 11




          11.   On January 23, 2019, Plaintiff again sent a second notice letter to Qualcomm

asserting the infringement of seven patents, including the ’754 Patent, ’804 Patent, and the ’680

Patent.

          12.   Despite these efforts, Qualcomm refused to discuss appropriate terms for a license

to Plaintiff’s patents. Thus, Plaintiff was left with no recourse but to file this lawsuit to protect its

valuable assets.

                                              COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 6,052,754

          13.   Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

          14.   Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

6,052,754, entitled “Centrally Controlled Interface Scheme for Promoting Design Reusable Circuit

Blocks.” The ’754 Patent was duly and legally issued by the United States Patent and Trademark

Office on April 18, 2000. A true and correct copy of the ’754 Patent is attached as Exhibit 4.

          15.   On information and belief, Qualcomm makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation processors supporting

duplicated master/slave circuit blocks, for example the Snapdragon 410E (“Accused Products”),

that directly infringe, literally and/or under the doctrine of equivalents, at least Claim 1 of the ’754

Patent.

          16.   Qualcomm also knowingly and intentionally induces infringement of at least Claim

1 of the ’754 Patent in violation of 35 U.S.C. § 271(b). Through at least the interactions as detailed

in Plaintiff’s Factual Allegations, Qualcomm has had knowledge of the ’754 Patent and the

infringing nature of the Accused Products. Despite this knowledge of the ’754 Patent, Qualcomm




                                                   4
          Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 5 of 11




continues to actively encourage and instruct its customers and end users (for example, through

user manuals and online instruction materials on its website) to use the Accused Products in ways

that directly infringe the ’754 Patent. Qualcomm does so knowing and intending that its customers

and end users will commit these infringing acts. Qualcomm also continues to make, use, offer for

sale, sell, and/or import the Accused Products, despite its knowledge of the ’754 Patent, thereby

specifically intending for and inducing its customers to infringe the ’754 Patent through the

customers’ normal and customary use of the Accused Products.

       17.     Qualcomm has also infringed, and continues to infringe, one or more claims of the

’754 Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’754

Patent, are especially made or adapted to infringe the ’754 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Qualcomm has been, and currently is,

contributorily infringing the ’754 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

       18.     The Accused Products satisfy all claim limitations of one or more claims of the

’754 Patent. A claim chart comparing exemplary independent claim 1 of the ’754 Patent to

representative Accused Products is attached as Exhibit 5.

       19.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Qualcomm has injured Plaintiff and is liable for infringement of the ’754

Patent pursuant to 35 U.S.C. § 271.

       20.     As a result of Qualcomm’s infringement of the ’754 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Qualcomm’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Qualcomm, together with

interest and costs as fixed by the Court.




                                                 5
          Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 6 of 11




        21.     Qualcomm also had knowledge of or has been willfully blind to its infringement of

the ’754 Patent such that based on that knowledge or willful blindness, it has willfully infringed

the ’754 Patent.

        22.     Qualcomm also had actual or constructive knowledge of Plaintiff’s rights in the

’754 Patent due to, for example, Plaintiff’s communications with Qualcomm.

        23.     =

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 6,317,804

        24.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        25.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

6,317,804, entitled “Concurrent Serial Interconnect for Integrating Functional Blocks in an

Integrated Circuit Device.” The ’804 Patent was duly and legally issued by the United States Patent

and Trademark Office on November 13, 2001. A true and correct copy of the ’804 Patent is

attached as Exhibit 6.

        26.     On information and belief, Qualcomm makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation products including

Snapdragon-series processors supporting ARM AHB (“Accused Products”), that directly infringe,

literally and/or under the doctrine of equivalents, at least Claim 1 of the ’804 Patent.

        27.     Qualcomm also knowingly and intentionally induces infringement of at least Claim

1 of the ’804 Patent in violation of 35 U.S.C. § 271(b). Through at least the interactions as detailed

in Plaintiff’s Factual Allegations, Qualcomm has had knowledge of the ’804 Patent and the

infringing nature of the Accused Products. Despite this knowledge of the ’804 Patent, Qualcomm




                                                  6
          Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 7 of 11




continues to actively encourage and instruct its customers and end users (for example, through

user manuals and online instruction materials on its website) to use the Accused Products in ways

that directly infringe the ’804 Patent. Qualcomm does so knowing and intending that its customers

and end users will commit these infringing acts. Qualcomm also continues to make, use, offer for

sale, sell, and/or import the Accused Products, despite its knowledge of the ’804 Patent, thereby

specifically intending for and inducing its customers to infringe the ’804 Patent through the

customers’ normal and customary use of the Accused Products.

       28.     Qualcomm has also infringed, and continues to infringe, at least Claim 1 of the ’804

Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’804

Patent, are especially made or adapted to infringe the ’804 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Qualcomm has been, and currently is,

contributorily infringing the ’804 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

       29.     The Accused Products satisfy all claim limitations of one or more claims of the

’804 Patent. A claim chart comparing exemplary independent claim 1 of the ’804 Patent to

representative Accused Products is attached as Exhibit 7.

       30.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Qualcomm has injured Plaintiff and is liable for infringement of the ’804

Patent pursuant to 35 U.S.C. § 271.

       31.     As a result of Qualcomm’s infringement of the ’804 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Qualcomm’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Qualcomm, together with

interest and costs as fixed by the Court.




                                                 7
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 8 of 11




          32.   Qualcomm also had knowledge of or has been willfully blind to its infringement of

the ’804 Patent such that based on that knowledge or willful blindness, it has willfully infringed

the ’804 Patent.

          33.   Qualcomm also had actual or constructive knowledge of Plaintiff’s rights in

the ’804 Patent due to, for example, Plaintiff’s communications with Qualcomm.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 7,917,680

          34.   Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

          35.   Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

7,917,680, entitled “Performance Based Packet Ordering in a PCI Express Bus.” The ’680 Patent

was duly and legally issued by the United States Patent and Trademark Office on March 29, 2011.

A true and correct copy of the ’680 Patent is attached as Exhibit 8.

          36.   On information and belief, Qualcomm makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation products including

Snapdragon-series processors supporting ARM AMBA AXI4 or newer (“Accused Products”), that

directly infringe, literally and/or under the doctrine of equivalents, at least Claim 1 of the ’680

Patent.

          37.   Qualcomm also knowingly and intentionally induces infringement of at least Claim

1 of the ’680 Patent in violation of 35 U.S.C. § 271(b). Through at least the interactions as detailed

in Plaintiff’s Factual Allegations, and the filing and service of this Complaint, Qualcomm has had

knowledge of the ’680 Patent and the infringing nature of the Accused Products. Despite this

knowledge of the ’680 Patent, Qualcomm continues to actively encourage and instruct its




                                                  8
          Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 9 of 11




customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’680 Patent. Qualcomm

does so knowing and intending that its customers and end users will commit these infringing acts.

Qualcomm also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’680 Patent, thereby specifically intending for and inducing its

customers to infringe the ’680 Patent through the customers’ normal and customary use of the

Accused Products.

       38.     Qualcomm has also infringed, and continues to infringe, at least Claim 1 of the ’680

Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’680

Patent, are especially made or adapted to infringe the ’680 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Qualcomm has been, and currently is,

contributorily infringing the ’680 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

       39.     The Accused Products satisfy all claim limitations of one or more claims of the

’680 Patent. A claim chart comparing exemplary independent claim 1 of the ’680 Patent to

representative Accused Products is attached as Exhibit 9.

       40.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Qualcomm has injured Plaintiff and is liable for infringement of the ’680

Patent pursuant to 35 U.S.C. § 271.

       41.     As a result of Qualcomm’s infringement of the ’680 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Qualcomm’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Qualcomm, together with

interest and costs as fixed by the Court.




                                                 9
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 10 of 11




        42.     Qualcomm also had knowledge of or has been willfully blind to its infringement of

the ’680 Patent such that based on that knowledge or willful blindness, it has willfully infringed

the ’680 Patent.

        43.     Qualcomm also had actual or constructive knowledge of Plaintiff’s rights in the

’680 Patent due to, for example, Plaintiff’s communications with Qualcomm.

        44.     Qualcomm’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’680 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Qualcomm has infringed, either literally and/or

under the doctrine of equivalents, the ’754, ’804, and ’680 Patents;

        b.      A permanent injunction prohibiting Qualcomm from further acts of infringement

of the ’680 Patent;

        c.      A judgment and order requiring Qualcomm to pay Plaintiff its damages, costs,

expenses, and pre-judgment and post-judgment interest for Qualcomm’s infringement of

the ’754, ’804, and ’680 Patents; and

        d.      A judgment and order requiring Qualcomm to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Qualcomm;




                                                 10
            Case 6:21-cv-00265-ADA Document 1 Filed 03/16/21 Page 11 of 11




       f.        An award of enhanced damages to Plaintiff as a result of Qualcomm’s willful

infringement; and

       g.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: March 16, 2021                 Respectfully submitted,

                                      /s/ Reza Mirzaie
                                       Reza Mirzaie

                                      Reza Mirzaie (CA SBN 246953)
                                      rmirzaie@raklaw.com
                                      Marc A. Fenster (CA SBN 181067)
                                      mfenster@raklaw.com
                                      Brian D. Ledahl (CA SBN 186579)
                                      bledahl@raklaw.com
                                      Christian W. Conkle (CA SBN 306374)
                                      cconkle@raklaw.com
                                      Minna Y. Chan (CA SBN 305941)
                                      mchan@raklaw.com
                                      Jonathan Ma (CA SBN 312773)
                                      jma@raklaw.com
                                      James Milkey (CA SBN 281213)
                                      jmilkey@raklaw.com
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90025
                                      Telephone: (310) 826-7474
                                      Facsimile: (310) 826-6991

                                      Attorneys for Plaintiff
                                      Future Link Systems, LLC




                                                11
